DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
In the amendment filed on 12/23/2020, claim(s) 1, 6-9, and 14, claims (and by extension its/their dependents) have been amended and claim(s) 15 and 17 have been canceled, and no claims are new. Claim(s) 1-14, 16, and 18-25 is/are pending in this application.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
With respect claim 2, official notice taken in the previous office action but was not traversed by applicant in their arguments. The following is a quotation of §MPEP 2144.03.C 
MPEP 2144.03.C. If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence
…If applicant does not traverse the examiner's assertion of official notice or applicant's traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner's assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

As stated by §MPEP 2144.03.C the examiner is required to inform the applicant that the common knowledge stated in examiners official notice has been taken to be admitted prior art because applicant did not traverse the official notice in their response. Furthermore any further attempts to traverse the official notice in question will be deemed untimely.


	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-11, 14, 20 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2014/0209400) in view of Miglioranza (US 2009/0170660) and Molin (US 2015/0309784).
With respect to claims 1 and 14, Yao teaches a bicycle electric component setting system comprising: 
a master unit configured to be mounted to a bicycle, the master unit being configured to receive update information from an external terminal device (Yao Fig. 1, 5a, 6a, 7a element 40, 50 ¶[34, 38-40, 51-52]); and 
a plurality of slave bicycle electric components configured to be mounted to the bicycle, (Yao at least Fig. 1, 5a, 6a, 7a element 10, 20, 30 ¶[34, 37-40]) 
the master unit being configured to update any one or more of the slave bicycle electric components that have been selected for updating (Yao Fig. 1, 5a, 6a, 7a element 40, 50 ¶[34, 38-40, 51-52])

It is noted that although Yao does not use the terms “master unit,” “slave bicycle electric component” or “software update,” these features would appear inherent within the system taught by Yao. That is, the smart mobile device 40, and the controller 30 appear to be functionally equivalent to applicant’s recitation of “master units” and “slave bicycle electric component” as claimed in claim 1 and the cycling control parameters (fig. 7a) would appear to be equivalent to software updates.  However, assuming arguendo that these features are not inherent, they would unquestionably be obvious since one unit is controlling another unit and modifying software is a common means by which to update a controller.
Yao does not explicitly teach wherein the master unit being able to update the slave bicycle electric components while the master unit is disconnected from the external terminal device. However it would appear that this would be an obvious modification to the teachings of Yao. Specifically it is inherent that the connection between the master unit and the slave unit is not affected by the connection between the master unit and the external device. It is further known that that the master unit can communicate with the slave units without being connected to the external device. In searching applicant’s specification the examiner could not locate any teachings of any significance or unexpected results that would result from changing the timing of when the slave units were updated. As such it would appear the merely changing the timing with which the master unit upgrades the slave units (i.e. during connection or post 
Although Yao does teach the slave units Yao does not clearly teach the slave units having storage to store the update information such than an actuator of the selected one of the slave bicycle components is operated in accordance with the update information
Miglioranza teaches a bicycle electronic system including a plurality of slave units slave units (Miglioranza Fig. 8, 9 at least element 2, 4, 11, 9 ¶[79, 96, 98, 103]) the slave units having storage to store the update information (Miglioranza Fig. 8, 9 at least elements 14, 15, 16, 17 ¶[79, 96]) such than an actuator of the selected one of the slave bicycle components is operated in accordance with the update information (Miglioranza Fig. 8, 9 at least elements front actuator, rear actuator ¶[39-40, 96]).
Thus as shown above Yao teaches a base invention of a system with a master unit and slave units. Miglioranza teaches a technique of the slave units having storage to store the update information applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Miglioranza to the base invention of Yao since it would have resulted in the predictable result of the slave units having storage to store the update information and would have improved the system providing each slave component with memory allows each it allows each component to store the data necessary to perform its 
With respect to the limitations of: 

the master unit being configured to select one of the slave units of the plurality of slave units to receive update information, the master unit being configured to select another one of the plurality of slave units to receive update information, the master unit being configured to update the one and the another one of the slave bicycle electric components that have been selected for updating,

It would seem that it would be necessary for Yao to be able to select slave units for upgrading. However, assuming arguendo that it does not, applicant has been provided with Molin (US 2015/0309784).
Molin teaches a system for managing the updating of slave units (subsystems) in a vehicle wherein the master unit being configured to select one of the slave units of the plurality of slave units to receive update information, the master unit being configured to select another one of the plurality of slave units to receive update information, the master unit being configured to update the one and the another one of the slave bicycle electric components that have been selected for updating (Molin Fig. 8 Element 806-812, Fig. 9 element 910 ¶[68-69]).



With respect to claim 2, Yao as modified in claim 1 teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly receive the update information from the external terminal device (Yao fig. 7a element 50 ¶[34, 48, 53]). Specifically although Yao does not say that the mobile device and the cloud services are connected to one another wirelessly, the examiner takes Official Notice that it is notoriously well known and has become extremely common for mobile smart devices such as the one taught by Yao to come with wireless functionalities wherein they can wirelessly connect to networks to download an receive updates,

With respect to claim 3, Yao as modified in claim 1 teaches a bicycle electric component setting system wherein the slave bicycle electric components are configured to wirelessly receive the update information from the master unit (Yao ¶[37-38]).

With respect to claim 4, Yao as modified in claim 1 teaches a bicycle electric component setting system wherein the master unit includes a master bicycle electric component that is configured to receive the update information from the external terminal device and to wirelessly transmit the update information to at least one of the slave bicycle electric components (Yao at least Fig. 7a ¶[37-38, 47, 51] “Input cycling control parameters”).

With respect to claim 5, Yao as modified in claim 1 teaches a bicycle electric component setting system wherein the master bicycle electric component includes at least one of a program and data that is updated in response to receiving the update information from the external terminal device (Yao Fig. 1, 5a, 6a, 7a element 40, 50 ¶[34, 38-40, 51-52]).

With respect to claim 6, Yao as modified in claim 1 teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly transmit the update information to the one and the another one of the slave bicycle electric components that have been selected for updating after the external terminal device is electrically and wirelessly disconnected from the master unit (Yao ¶[37-38], Molin Fig. 8 Element 806-812, Fig. 9 element 910 ¶[68-69]). It is noted that since the connection to the external terminal would be no longer 

With respect to claim 10, Yao as modified in claim 1 teaches a bicycle electric component setting system, wherein the master bicycle electric component and the slave bicycle electric components at least include a bicycle electric transmission device and a bicycle electric control device that is configured to operate the bicycle electric transmission device (Yao at least Fig. 7a ¶[34, 37-40, 47, 51-52]).

With respect to claim 11, Yao as modified in claim 1 teaches a bicycle electric component setting system, wherein the master bicycle electric component is the electrical transmission device and one of the slave bicycle electric components is the electric control device (Yao at least Fig. 7a ¶[34, 37-40, 47, 51-52]note: it is within the skill of one of ordinary skill in the art to choose which device is the master unit and which is the slave unit and reconfigure the transmitters and receivers accordingly).

With respect to claim 19, Yao as modified in claim 1 teaches a bicycle electric component setting system, wherein the update information is software update for updating program stored in one or more of a storage device of the master unit and storage devices of the plurality of the slave bicycle components (Yao at least Fig. 7a ¶[47, 51] note: it is obvious if not 

With respect to claims 20 and 21, Yao as modified in claim 1 teaches a bicycle electric component setting system, wherein the master bicycle electric component is any one of an electrically operated front derailleur, an electrically operated rear derailleur, an electrically adjustable front suspension, an electrically adjustable rear suspension and an electrically adjustable seatpost (Miglioranza ¶[39] at least derailleur).

With respect to claim 24 Yoa as modified in claim 1 does not directly teach a bicycle electric component setting system wherein the master unit is actuated in accordance with update information received by the external terminal device. Specifically, although the master unit is controlling the other actuators, the master unit itself is not taught as being integrated into one of the actuators being controlled. However, this feature would be an obvious modification to Yoa. 
Specifically, MPEP 2144.04.V.B reads:
B. Making Integral
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making 

It is recognized by MPEP 2143.I.G that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is obvious if the following can be demonstrated: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the case of the claimed subject matter in question and the cited reference, (1) as shown above MPEP 2144.04.V.B contains teaching, suggestion, and/or motivation to modify the reference to integrate separate elements into a single one (in this case a separate master unit to control actuation devices into one of the actuation devices). (2) There is a clear expectation of success because one of ordinary skill in the art would know how to integrate the master unit taught by Yoa into an actuation device with a memory also taught by Yoa as it would be basic computer/circuit engineering. (3) Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Yoa to include the teachings of the MPEP because a person of ordinary skill in the art would have been 


With respect to claim 25 Yoa as modified in claim 24 teaches a bicycle electric component setting system wherein the master unit is actuated in accordance with update information received by the external terminal device (See explanation above).

Claims 7-9 rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2014/0209400) in view of Miglioranza (US 2009/0170660), Molin (US 2015/0309784) and further in view of Houchin-Miller (US 2013/0096762).

With respect to claims 7 and 9, Yao as modified in claim 1 teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly transmit the update information to the one of the slave bicycle electric components that have been selected for updating with the one of the slave bicycle electric components (Yao at least Fig. 7a ¶[34, 37-40, 47, 51-52]), 
Yao is silent to wherein the one of the slave bicycle electric components having an idle condition and a non-idle condition, the master unit being in wireless communication with the one of the slave bicycle electric components when in the non-idle condition, the one of the slave bicycle components having no wireless communication with both of the master unit and the other of the slave bicycle electric components when in the idle condition.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Yao to include wherein the one of the slave bicycle electric components having an idle condition and a non-idle condition, the master unit being in communication with the one of the slave bicycle electric components when in the non-idle condition, the one of the slave bicycle components having no communication with both of the master unit and the other of the slave bicycle electric components when in the idle condition as taught by Houchin-Miller because it allows the slave units to enter an idle state when they are not needed for controlling the vehicle and exit the state when they are and thus saves energy.

With respect to claim 8 Yao as modified in claim 7 teaches a bicycle electric component setting system wherein the master unit is configured to wirelessly transmit the update information to one of the slave bicycle electric components that have been selected for updating while the master unit does not transmit wireless communication to the other of the slave bicycle electric components (Jordan ¶[22] Takeda Abstract ¶[3, 12, 19], Houchin-Miller . 



Claims 12 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2014/0209400) in view of Miglioranza (US 2009/0170660), Molin (US 2015/0309784) and further in view of Jordan (US 2014/0102237).

With respect to claim 12, Jordan teaches a bicycle electric component setting system, wherein the master bicycle electric component and the slave bicycle electric components at least include a bicycle electric suspension and a bicycle electric suspension control device that is configured to operate the bicycle electric suspension (Jordan Abstract, ¶[5-7, 20, 25]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Yao to include a bicycle electric suspension and a bicycle electric suspension control device as taught by Jordan because it allows the system to control more features of the bicycle and makes the system safer.

With respect to claim 13, Yao as modified in claim 12 by Jordan teaches a bicycle electric component setting system, wherein the master bicycle electric component is the bicycle .


Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2014/0209400) in view of Miglioranza (US 2009/0170660), Molin (US 2015/0309784) and further in view of Morgal (US 2010/0228405).
With respect to claims 16 and 18 Yao does not explicitly state wherein the software update may comprise a firmware update.
Morgal teaches a bicycle electric component setting system wherein software updates includes a firmware update (Morgal ¶[247]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Yao to include firmware updates as taught by Morgal because an out of date system has inherent system failure dangers and risks associated with it and keeping the system up to date makes the system safer. 

Claims 22 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Yao (US 2014/0209400) in view of Miglioranza (US 2009/0170660), Molin (US 2015/0309784) and further in view of Lee (US 2006/0179153).


The examiner notes that applicant’ goal in doing this is to make it easier to transmit data that would otherwise be too large for a single transmission (See instant application ¶[86]). This is a common technique in the art of computing for transmitting data that is too large known as “splitting” and would be obvious to one of ordinary skill in the art. 
However, for the sake of completeness, applicant has been provided with Lee (US 2006/0179153) which is a reference that more specifically describes the process of splitting data.
Lee teaches a process wherein information that is stored in the storage is split into a plurality of prescribed segments that are transmitted at prescribed intervals with predetermined non- transmitting periods there between (Lee ¶[1, 30-35, 39]).
Thus, as shown above Yao teaches a base invention of transmitting update data between different components. Lee teaches a technique of splitting data for transmission into smaller packets to make it easier to transmit applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Lee to the base invention of Yao since it would have resulted in the predictable result of splitting data for transmission into smaller packets and would have improved the system since it would allow the system to better handle large data packets. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Yao to apply 
With respect to claim 23 Yoa as modified in claim 22 teaches a bicycle electric component setting system according to claim 14, wherein the update information that is stored in the storage is split into a plurality of prescribed segments that are transmitted at prescribed intervals with predetermined non- transmitting periods there between (Lee ¶[1, 30-35, 39]).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niranjan (2008/0267147), ¶[44]: teaches a system of master and slave units that can update their status’s based on detecting the connection or disconnection of other units. 
Quiroz (US 2006/0221856) ¶[32]: teaches a system of master and slave units that keeps track and updates based on detecting connections and disconnections 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. S. F./

/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665